DETAILED ACTION
This action is responsive to the application No. 15/966,468 filed on April 30, 2018. The objection to claim 27 as being allowable if rewritten in independent form is withdrawn in light of Applicant’s amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on October 29, 2020 has been entered.

Claim Status
Claims 1-5, 8-14, and 21-28 are currently pending and being considered in the Office Action. Claims 6, 7, and 15-20 are cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub # 2015/0255416) of record in view of Matsuno (U.S. Pub # 2010/0224398) of record.
Regarding independent Claim 1, Kim teaches a method comprising: 
forming a plurality of metal pads (Fig. 7A: 702 & 704, paragraph [0078]) over a carrier (Fig. 7A: 700, paragraph [0078]); 
bonding first conductive pillars (Fig. 7A: 722, paragraph [0079]) of a first package component (Fig. 7A: 712, paragraph [0079]) and second conductive pillars (Fig. 7A: 724, paragraph [0079]) of a second package component (Fig. 7A: 714, paragraph [0079]) to the plurality of metal pads (702 & 704); 
dispensing an underfill (Fig. 7A: 730, paragraph [0080]) into a first gap (space between 712 & 700) between the first package component (712) and the carrier (700); 

de-bonding (Fig. 7B: stage 6, paragraph [0083]) the first package component (712) and the second package component (714) from the carrier (700); 
after the de-bonding (by broadest reasonable interpretation, since Kim discloses in paragraph [0083] that the carrier 700 is removed by polishing or grinding, elements that are underneath the carrier with respect to the polishing surface such as metal pads 702 & 704 would necessarily be removed after the removal of the carrier), removing the plurality of metal pads (702 & 704) from the first conductive pillars (712) and the second conductive pillars (724); and 
forming redistribution lines (Fig. 7B: 751-755, paragraph [0084]) to electrically couple to the first conductive pillars (712) and the second conductive pillars (714).
Kim is silent with respect to forming a plurality of guiding strips; wherein the plurality of guiding strips guide the underfill to flow to a second gap between the second package component and the carrier.
Matsuno discloses a method comprising: 
forming a plurality of metal pads (Fig. 2A: 4, paragraph [0040]) and a plurality of guiding strips (portions of Fig. 2A: 5, paragraph [0040] between instances of Fig. 2A: 7, paragraph [0040]) over a carrier (Fig. 2A: 2, paragraph [0040]);
bonding a first package component (Fig. 1B: 1a, paragraph [0045]) and a second package component (Fig. 1B: 1b, paragraph [0045]) to the plurality of metal pads (4);
dispensing an underfill (Fig. 1B: 3, paragraph [0043]) into a first gap (space between 1a & 2) between the first package component (1a) and the carrier (2);
wherein the plurality of guiding strips (portions of 5 between 7) guide the underfill (3) to flow from (although Matsuno discloses in paragraphs [0043]-[0045] dispensing the underfill 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “forming a plurality of guiding strips; wherein the plurality of guiding strips guide the underfill to flow to a second gap between the second package component and the carrier” teachings of Matsuno to the method of Kim because Matsuno discloses in paragraph [0019] that it is thereby possible to perform molding by efficiently and stably injecting a resin material into a gap between a carrier and a semiconductor element surface-mounted on the carrier.
Regarding Claim 2, Kim as previously modified teaches the method of claim 1, wherein when the encapsulating is performed (stages 3-4), surfaces of the first conductive pillars (722) and the second conductive pillars (724) are aligned to substantially a same plane (defined by the top surfaces of Fig. 7A: 702 & 704).
Regarding Claim 3, Kim as previously modified teaches the method of claim 1 further comprising during the dispensing the underfill (Kim: 730, Matsuno: 3), the plurality of guiding strips (Matsuno: portions of 5 between 7) have first portions (Matsuno: leftmost portions of 5 between 7, see Fig. 1A) overlapped by the first package component (Matsuno: 1a), and second portions (Matsuno: rightmost portions of 5 between 7, see Fig. 1A) overlapped by the second package component (Matsuno: 1b).
Regarding Claim 4, Kim as previously modified teaches the method of claim 1 further comprising: 
wherein the plurality of guiding strips (Matsuno: portions of 5 between 7) are elongated (see Matsuno, Fig. 1A), and have lengthwise directions extending from the first package component (Matsuno: 1a) to the second package component (Matsuno: 1b).
Regarding Claim 5, Kim as previously modified teaches the method of claim 1, wherein the removing the plurality of metal pads (702 & 704) comprises performing a chemical mechanical polish or mechanical grinding (paragraph [0083]) on the plurality of metal pads (702 & 704).
Regarding Claim 26, Kim as previously modified by Matsuno and Li teaches the method of claim 1, wherein when the plurality of metal pads (Kim: 702 & 704, Matsuno: 4) are removed, the plurality of guiding strips (Matsuno: portions of 5 between 7) are simultaneously removed (because Matsuno discloses forming the portions of 5 between 7 that comprise the guiding strips at the same height as the metal pads 4, it would be obvious to one of ordinary skill in the art that removing the metal pads through the first planarization would also remove the guiding strips).

Claims 8, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub # 2015/0255416) of record in view of Matsuno (U.S. Pub # 2010/0224398) of record and Lin (U.S. Pub # 2014/0077362) of record.
Regarding independent Claim 8, Kim teaches a method comprising: 
forming a plurality of metal pads (Fig. 7A: 702 & 704, paragraph [0078]) over a carrier (Fig. 7A: 700, paragraph [0078]); 
bonding first conductive pillars (Fig. 7A: 722, paragraph [0079]) of a first package component (Fig. 7A: 712, paragraph [0079]) and second conductive pillars (Fig. 7A: 724, paragraph [0079]) of a second package component (Fig. 7A: 714, paragraph [0079]) to the plurality of metal pads (702 & 704); 
dispensing an underfill (Fig. 7A: 730, paragraph [0080]) underlying the first package component (712) and the second package component (714); 

de-bonding (Fig. 7B: stage 6, paragraph [0083]) the composite wafer (at least 712, 714, & 740) from the carrier (700); and 
performing a first planarization (stage 6, paragraph [0083]) on the first package component (712) and the second package component (714), the underfill (730), and the encapsulating material (740) to remove the plurality of metal pads (702 & 704).
Kim is silent with respect to forming a plurality of guiding strips; wherein the underfill further extends on the plurality of guiding strips; wherein the carrier is lifted off from the composite wafer.
Matsuno discloses a method comprising: 
forming a plurality of metal pads (Fig. 2A: 4, paragraph [0040]) and a plurality of guiding strips (portions of Fig. 2A: 5, paragraph [0040] between instances of Fig. 2A: 7, paragraph [0040]) over a carrier (Fig. 2A: 2, paragraph [0040]);
bonding a first package component (Fig. 1B: 1a, paragraph [0045]) and a second package component (Fig. 1B: 1b, paragraph [0045]) to the plurality of metal pads (4);
dispensing an underfill (Fig. 1B: 3, paragraph [0043]) underlying the first package component (1a) and the second package component (1b), wherein underfill (3) further extends on the plurality of guiding strips (portions of 5 between 7).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “forming a plurality of guiding strips; wherein the underfill further extends on the plurality of guiding strips” teachings of Matsuno to the method of Kim because Matsuno discloses in paragraph [0019] that it is thereby possible to perform molding by efficiently and stably injecting a resin material into a gap between a carrier and a semiconductor element surface-mounted on the carrier.

Lin discloses a method comprising:
forming a first package component (left instance of Fig. 5a: 155, paragraph [0051]) and a second package component (right instance of 155) over a carrier (Fig. 5a: 160, paragraph [0055]); 
encapsulating the first package component (155, left) and the second package component (155, right) in an encapsulating material (Fig. 5c: 168, paragraph [0056]) to form a composite wafer (155 & 168); 
de-bonding (Fig. 5d) the composite wafer (155 & 168) from the carrier (160), wherein the carrier (160) is lifted off from the composite wafer (155 & 168); and
performing a first planarization ([0057]: “Additional back grinding may be applied to control the warpage”) on the composite wafer (155 & 168).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “carrier is lifted off from the composite wafer” teachings of Lin to the method of Kim because Lin discloses in paragraph [0057] that lift-off means (e.g., mechanical peeling, UV light, and laser scanning) are an obvious alternative to chemical etching or mechanical grinding methods of removing the substrate. Further, Lin discloses that additional back grinding may be performed after the de-bonding, and therefore it would be obvious to one of ordinary skill in the art that the planarization step disclosed by Kim may be performed after de-bonding.
Regarding Claim 13, Kim as previously modified teaches the method of claim 8, wherein the underfill (Matsuno: 3, Kim: 730) is dispensed to a first gap (Matsuno: Fig. 3A: space between 1a & 2) between the first package component (Matsuno: 1a) and the carrier (Matsuno: 2), and wherein the plurality of guiding strips (Matsuno: portions of 5 between 7) guide the underfill (Matsuno: 3) to flow from (although Matsuno discloses in paragraphs [0043]-[0045] Matsuno: Fig. 3A: space between 1a & 2) to a second gap (Matsuno: Fig. 3A: space between 1b & 2) between the second package component (1b) and the carrier (2).
Regarding Claim 14, Kim as previously modified teaches the method of claim 8 further comprising removing the plurality of guiding strips (Matsuno: portions of 5 between 7) in the first planarization (because Matsuno discloses forming the portions of 5 between 7 that comprise the guiding strips at the same height as the metal pads 4, it would be obvious to one of ordinary skill in the art that removing the metal pads through the first planarization would also remove the guiding strips).

Claims 8 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub # 2015/0255416) of record in view of Chiu (U.S. Pub # 2004/0036179) and Lin (U.S. Pub # 2014/0077362) of record.
Regarding independent Claim 8, Kim teaches a method comprising: 
forming a plurality of metal pads (Fig. 7A: 702 & 704, paragraph [0078]) over a carrier (Fig. 7A: 700, paragraph [0078]); 
bonding first conductive pillars (Fig. 7A: 722, paragraph [0079]) of a first package component (Fig. 7A: 712, paragraph [0079]) and second conductive pillars (Fig. 7A: 724, paragraph [0079]) of a second package component (Fig. 7A: 714, paragraph [0079]) to the plurality of metal pads (702 & 704); 
dispensing an underfill (Fig. 7A: 730, paragraph [0080]) underlying the first package component (712) and the second package component (714); 

de-bonding (Fig. 7B: stage 6, paragraph [0083]) the composite wafer (at least 712, 714, & 740) from the carrier (700); and 
performing a first planarization (stage 6, paragraph [0083]) on the first package component (712) and the second package component (714), the underfill (730), and the encapsulating material (740) to remove the plurality of metal pads (702 & 704).
Kim is silent with respect to forming a plurality of guiding strips; wherein the underfill further extends on the plurality of guiding strips; wherein the carrier is lifted off from the composite wafer.
Chiu discloses a method comprising: 
forming a plurality of metal pads (Fig. 2: 203b, paragraph [0031]) and a guiding strip (Fig. 2: 208, paragraph [0036]; the metal layer 208 of Chiu may be considered a guiding strip under broadest reasonable interpretation) over a carrier (Fig. 2: 203, paragraph [0031]);
bonding a first package component (Fig. 2: 201, paragraph [0031]) to the plurality of metal pads (203b);
dispensing an underfill (Fig. 2: 205, paragraph [0034]) underlying the first package component (201), wherein underfill (205) further extends on the guiding strip (208).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “forming a plurality of guiding strips; wherein the underfill further extends on the plurality of guiding strips” teachings of Chiu to the method of Kim because Chiu discloses in paragraph [0009] that a metal band surround a flip chip may serve as a guard to stop any nascent crack propagating in the underfill protrusion. Although Chiu shows a single package component, it would be obvious to one of ordinary skill in the art to form the 
Kim as modified by Chiu is silent with respect to wherein the carrier is lifted off from the composite wafer.
Lin discloses a method comprising:
forming a first package component (left instance of Fig. 5a: 155, paragraph [0051]) and a second package component (right instance of 155) over a carrier (Fig. 5a: 160, paragraph [0055]); 
encapsulating the first package component (155, left) and the second package component (155, right) in an encapsulating material (Fig. 5c: 168, paragraph [0056]) to form a composite wafer (155 & 168); 
de-bonding (Fig. 5d) the composite wafer (155 & 168) from the carrier (160), wherein the carrier (160) is lifted off from the composite wafer (155 & 168); and
performing a first planarization ([0057]: “Additional back grinding may be applied to control the warpage”) on the composite wafer (155 & 168).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “carrier is lifted off from the composite wafer” teachings of Lin to the method of Kim because Lin discloses in paragraph [0057] that lift-off means (e.g., mechanical peeling, UV light, and laser scanning) are an obvious alternative to chemical etching or mechanical grinding methods of removing the substrate. Further, Lin discloses that additional back grinding may be performed after the de-bonding, and therefore it would be obvious to one of ordinary skill in the art that the planarization step disclosed by Kim may be performed after de-bonding.
Regarding Claim 27, Kim as previously modified teaches the method of claim 8, wherein the plurality of guiding strips (Chiu: 208) are discrete metal strips that are separated from each other (Chiu discloses that the guiding strips are metal bands that surround a flip chip, .

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub # 2015/0255416) of record in view of Matsuno (U.S. Pub # 2010/0224398) of record and Lin (U.S. Pub # 2014/0077362) of record as applied to claim 8 above, and further in view of Irsigler (U.S. Pub # 2008/0099925) of record.
Regarding Claim 9, Kim as previously modified by Matsuno and Lin teaches the method of claim 8, and is silent with respect to wherein the first conductive pillars and the second conductive pillars are bonded to the plurality of metal pads through solder regions.
	Irsigler discloses a method wherein conductive pillars (Fig. 10A: 30, paragraph [0030]) are bonded (Fig. 10B, paragraph [0045]) to the plurality of metal pads (Fig. 10A: 122, paragraph [0030]) through solder regions (Fig. 10A: 32, paragraph [0038]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “first conductive pillars and the second conductive pillars are bonded to the plurality of metal pads through solder regions” teachings of Irsigler to the method of Kim because Irsigler discloses in paragraphs [0002]-[0005] that solder may be used to form electrical connections between metal pillars and a metallization pattern analogous to that disclosed by Kim. Further, although Kim does not explicitly disclose solder regions, Kim represents the bond between the metal pads (702 & 704) and the conductive pillars (722 & 724) as a dark spherical region, which one of ordinary skill in the art would reasonably interpret as a bond material such as solder, since solder is commonly used to join conductive elements to one another.
Regarding Claim 10, Kim as previously modified teaches the method of claim 9, wherein after the first planarization (Kim: stage 6, paragraph [0083]), the solder regions (Irsigler: 32) are removed to expose surfaces (although Kim does not explicitly disclose solder, the Kim: 722) and the second conductive pillars (Kim: 724).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub # 2015/0255416) of record in view of Matsuno (U.S. Pub # 2010/0224398) of record, Lin (U.S. Pub # 2014/0077362) of record, and Irsigler (U.S. Pub # 2008/0099925) of record as applied to claim 9 above, and further in view of Chen (U.S. Pub # 2016/0276235) of record.
Regarding Claim 11, Kim as previously modified by Matsuno, Lin, and Irsigler teaches the method of claim 9, and is silent with respect to wherein after the first planarization, a residue portion of the solder regions is left on a sidewall of one of the first conductive pillars and the second conductive pillars.
	Chen discloses a method wherein after a first planarization (Fig. 11, paragraph [0033]), a residue portion of solder regions (Fig. 11: 54, paragraph [0020]) is left on a sidewall of a conductive pillar (Fig. 11: 50, paragraph [0019]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “after the first planarization, a residue portion of the solder regions is left on a sidewall of one of the first conductive pillars and the second conductive pillars” teachings of Chen to the method of Kim because Chen discloses in paragraphs [0033]-[0034] that an amount of solder may remain on the sidewalls of a pillar after planarization based on factors such as the reflow duration, the temperature of the reflow, the material of metal pillars, and the amount of the solder. Therefore, it would be obvious to one of ordinary skill in the art to choose a reflow duration, temperature of the reflow, material of metal pillars, and amount of the solder, as well as a final pillar height, so as to advantageously form .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub # 2015/0255416) of record in view of Matsuno (U.S. Pub # 2010/0224398) of record, Lin (U.S. Pub # 2014/0077362) of record, and Irsigler (U.S. Pub # 2008/0099925) of record as applied to claim 9 above, and further in view of Li (U.S. Pub # 2018/0337129) of record (IDS).
Regarding Claim 12, Kim as previously modified by Lin and Irsigler teaches the method of claim 9 and is silent with respect to, before the de-bonding, performing a second planarization on the encapsulating material to expose at least one of the first package component and the second package component.
Li discloses a method comprising before the de-bonding, performing a planarization (Fig. 4, paragraph [0016]) on the encapsulating material (Fig. 3: 118, paragraph [0015]) to expose at least one of the first package component (Fig. 1: 1101, paragraph [0012]) and the second package component (Fig. 1: 1102, paragraph [0012]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “before the de-bonding, performing a second planarization on the encapsulating material to expose at least one of the first package component and the second package component” teachings of Li to the method of Kim as previously modified because Li discloses in paragraph [0016] that the thickness of the device may thereby be reduced, improving thermal performance.

Claims 21, 22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub # 2015/0255416) of record in view of Matsuno (U.S. Pub # 2010/0224398) of record, Ehrichs (U.S. Pat # 6,593,168) of record, and Li (U.S. Pub # 2018/0337129) of record (IDS).
Regarding independent Claim 21, Kim teaches a method comprising: 
depositing a metal layer (Fig. 7A: 702 & 704, paragraph [0078]) over a carrier (Fig. 7A: 700, paragraph [0078]); 
patterning (by broadest reasonable interpretation, the instant term “patterning” may be considered to include during and/or post-deposition steps, resulting in a pattern) the metal layer (702 & 704) into a first plurality of metal pads (702), a second plurality of metal pads (704);
bonding first conductive pillars (Fig. 7A: 722, paragraph [0079]) of a first package component (Fig. 7A: 712, paragraph [0079]) and second conductive pillars (Fig. 7A: 724, paragraph [0079]) of a second package component (Fig. 7A: 714, paragraph [0079]) to the first plurality of metal pads (702) and the second plurality of metal pads (704), respectively;
removing (stage 6, paragraph [0083]) the first plurality of metal pads (702) and the second plurality of metal pads (704); and
forming redistribution lines (Fig. 7B: 751-755, paragraph [0084]) to electrically connect to the first conductive pillars (722) and the second conductive pillars (714).
Kim is silent with respect to patterning the metal layer into a metal strip between the first plurality of metal pads and the second plurality of metal pads; planarizing back surfaces of the first package component and the second package component to align to a same plane; removing the metal strip.
Matsuno discloses a method comprising:
patterning a plurality of metal pads (Fig. 2A: 4, paragraph [0040]);
patterning a metal layer (Fig. 2A: 5, paragraph [0040]) into a metal strip (portion of 5 between instances of Fig. 2A: 7, paragraph [0040]) between the plurality of metal pads (4).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “metal strip between the first plurality of metal pads 
Kim as modified by Matsuno is silent with respect to patterning the metal layer into a metal strip; planarizing back surfaces of the first package component and the second package component to align to a same plane; removing the metal strip.
Ehrichs discloses a method comprising: 
patterning a metal layer (not pictured; column 5 lines 39-42) into a plurality of metal pads (Fig. 1: 14, column 5 line 25) and a metal strip (Fig. 1: 16, column 5 line 42).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “patterning the metal layer into a metal strip” teachings to the method of Kim as modified by Matsuno in view of the method of Ehrichs because Ehrichs discloses in column 5 lines 39-45 that patterning a metal layer into bonding pads as well as other elements may be performed using a single mask process as an obvious alternative to forming the elements during sequential processing steps.
Kim as modified by Matsuno and Ehrichs is silent with respect to planarizing back surfaces of the first package component and the second package component to align to a same plane.
Li discloses a method comprising planarizing (Fig. 4, paragraph [0016]) back surfaces of the first package component (Fig. 1: 1101, paragraph [0012]) and the second package component (Fig. 1: 1102, paragraph [0012]) to align to a same second plane (Fig. 4: 114, paragraph [0012]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “before the de-bonding, performing a second planarization on the encapsulating material to expose at least one of the first package 
Regarding Claim 22, Kim as previously modified teaches the method of claim 21 further comprising dispensing an underfill (Kim: Fig. 7A: 730, paragraph [0080], Matsuno: Fig. 1B: 3, paragraph [0043]) between the first package component (Kim: 712, Matsuno: 1a) and the carrier (Kim: 700, Matsuno: 2), and wherein the metal strip (Matsuno: portion of 5 between 7) guides the underfill (Kim: 730, Matsuno: 3) to flow from (although Matsuno discloses in paragraphs [0043]-[0045] dispensing the underfill between the first and second packages, one of ordinary skill would consider it obvious that applying the underfill first to the first package would result in the underfill flowing to the second package by capillary action) the first package component (Matsuno: 1a) to the second package component (Matsuno: 1b).
Regarding Claim 24, Kim as previously modified teaches the method of claim 21, wherein after the bonding, the metal strip (Matsuno: portion of 5 between 7) has a first portion (Matsuno: leftmost portions of 5 between 7, see Fig. 1A) overlapped by the first package component (Matsuno: 1a).
Regarding Claim 25, Kim as previously modified teaches the method of claim 21, wherein the planarizing the back surfaces of the first package component (Li: 1101) and the second package component (Li: 1102) is performed through an additional polishing process (Li: paragraph [0016]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub # 2015/0255416) of record in view of Matsuno (U.S. Pub # 2010/0224398) of record, Ehrichs (U.S. Pat # 6,593,168), and Li (U.S. Pub # 2018/0337129) of record (IDS) as applied to claim 22 above, and further in view of Lin (U.S. Pub # 2014/0077362).
Regarding Claim 23, Kim as previously modified by Matsuno, Ehrichs, and Li teaches the method of claim 22, and is silent with respect to after the first package component and the second package component are bonded, projecting light to decompose a release film that is attached to the carrier; lifting off the carrier to reveal the first plurality of metal pads and the second plurality of metal pads; and polishing to remove the first plurality of metal pads, the second plurality of metal pads, and the metal strip.
Lin discloses a method comprising:
bonding a first package component (left instance of Fig. 5a: 155, paragraph [0051]) and a second package component (right instance of 155) to a carrier (Fig. 5a: 160, paragraph [0055]); 
after the first package component (155, left) and the second package component (155, right) are bonded, projecting light (paragraph [0057]: “carrier 160, interface layer 162, and compressible releasing film 164 are removed by… UV light, laser scanning”) to decompose a release film (Fig. 5c: 164, paragraph [0055]) that is attached to the carrier (160); 
lifting off the carrier (160); and
polishing ([0057]: “Additional back grinding may be applied to control the warpage”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “after the first package component and the second package component are bonded, projecting light to decompose a release film that is attached to the carrier; lifting off the carrier to reveal the first plurality of metal pads and the second plurality of metal pads; and polishing to remove the first plurality of metal pads, the second plurality of metal pads, and the metal strip” teachings of Lin to the method of Kim as previously modified because Lin discloses in paragraph [0057] that projecting a light (e.g., UV light and laser scanning) is an obvious alternative to chemical or mechanical methods of removing the substrate. Further, Lin discloses that additional back grinding may be performed after the de-.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub # 2015/0255416) of record in view of Matsuno (U.S. Pub # 2010/0224398) of record as applied to claim 1 above, and further in view of Ehrichs (U.S. Pat # 6,593,168) of record.
Regarding Claim 28, Kim as previously modified by Matsuno teaches the method of claim 1, and is silent with respect to wherein in a top view of the first package component, the plurality of guiding strips are allocated on three sides of the first package component.
	Shih discloses a method comprising:
	bonding a plurality of package components (Fig. 4: 10, paragraph [0045]; analogous to Fig. 1: 11 & 12, paragraph [0036]) to a carrier (Fig. 4: 100, paragraph [0045]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “in a top view of the first package component, the plurality of guiding strips are allocated on three sides of the first package component” teachings to the method of Kim in view of the teachings of Shih because Shih discloses in paragraph [0036] that a though only two dies are illustrated in the figures, it is understood that more dies, for example, three or four dies, may be mounted. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144.04.VI.B. It would further be obvious that in duplicating the number of package components, it would likewise be obvious to duplicate the guiding strips of Matsuno in order to facilitate underfill flow between each package component.

Response to Arguments
Applicant's arguments filed October 9, 2020 have been fully considered but they are not persuasive.
Regarding Applicant’s first argument (p. 7 line 17-p. 8 line 11), Applicant argues that the prior art of Kim and Lin, either alone or in combination, fails to teach the limitation “a plurality of guiding strips over a carrier” as recited in claims 1 and 8.
	Examiner respectfully submits that the present rejection of claim 1 relies on the prior art of Kim as modified by Matsuno, and the rejection of claim 8 relies on Kim as modified by Matsuno and Lin. Matsuno discloses a plurality of guiding strips over a carrier, and it would be obvious to apply the plurality of guiding strips over a carrier teachings of Matsuno to the device of Kim because Matsuno discloses that guiding strips improve an underfill resin injection process. Since Applicant’s argument does not address the teachings of Matsuno, the argument is therefore moot.
Regarding Applicant’s second argument (p. 8 line 12-p. 11 line 7), Applicant argues that the prior art of Kim as modified by Ehrichs fails to teach the limitation “patterning the metal layer into a first plurality of metal pads, a second plurality of metal pads, and a metal strip between the first plurality of metal pads and the second plurality of metal pads… [and] removing the first plurality of metal pads, the second plurality of metal pads, and the metal strip” as recited in claim 21. Applicant argues that in modifying the device of Kim in view of the teachings of Ehrichs to include metal strips would require changing the sacrificial bonding pads of Kim into the bonding pads connected to a circuit of Ehrichs. Applicant argues that the modification of the device of Kim would change the principle of operation of the device, and therefore it is improper to modify the device of Kim in view of the teachings of Ehrichs. Further, Applicant argues that the element (16) cited as claimed the “metal strip” are not between two package components, and therefore the prior art does not teach the limitation in question.
	Examiner respectfully submits that the prior art of Ehrichs is relied upon in the present rejection of claim 21 only for the teaching of the limitation “patterning the metal layer into [a plurality of metal pads] and a metal strip.” The rejection does not rely on Ehrichs for the connection of the metal pads to a circuit. One of ordinary skill in the art would understand that a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/GARDNER W. S. SWAN/Examiner, Art Unit 2892